PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/247,769
Filing Date: 15 Jan 2019
Appellant(s): Tokyo Electron Limited



__________________
Edwin D. Garlepp
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 28, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 30, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the appellant), regards as the invention.
	
Claim 1 recites “the dispense unit” in lines 13-14. There is lack of antecedent basis for this limitation in the claim since claim 1 previously recites “a dispenser”. The limitation will be interpreted as “the dispenser” for clarity and consistency.

Claim 9 recites “the dispense unit” in lines 9-10. There is lack of antecedent basis for this limitation in the claim since claim 9 previously recites “a dispenser”. The limitation will be interpreted as “the dispenser” for clarity and consistency.

	Claim 11 recites “the dispense unit” in line 2. As mentioned above, there is lack of antecedent basis for this limitation in the claim. The limitation will be interpreted as “the dispenser” for clarity and consistency.



Claim Rejections - 35 USC § 103
Claims 1, 2, 6, 7, 8, 9, 10, 14, 16, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takamori (USP 6319317) in view of Fitzsimmons (USP 6493078).

	Regarding claim 1, Takamori teaches system (COT) for dispensing liquid on a substrate W (see for example Figs. 4 and 7), comprising: 
a spin chuck 25 (substrate holder) configured to hold a substrate W and rotate the substrate W about an axis (col. 9, lines 1-14); 
a nozzle 86 (dispenser) configured to dispense liquid on a working surface of the substrate W while the substrate W is being rotated on the chuck 25 (substrate holder) (col. 9, lines 27-36); 
a sensor 105 (video camera) positioned to capture images of the working surface of the substrate W while the substrate W is being rotated (col. 8, lines 30-58; col. 10, lines 35-53); 
a controller 110 (implicit of processor) configured to examine images received from the sensor 105 (video camera) of a first liquid on the working surface of the substrate W, the controller 110 (implicit of processor) configured to generate real-time feedback data while the substrate W is rotating with the first liquid thereon (col. 8, lines 30-58; col. 10, lines 10-16; col. 10, lines 35-53); and
 a controller 110 (system controller) connected to the chuck 52 (substrate holder) and connected to the nozzle 86 (dispense), the controller 110 (system controller) configured to make a real-time adjustment of the volume of the first liquid dispensed onto the working surface of the substrate W based on the real-time feedback data while the substrate W is rotating with the first liquid thereon (col. 8, lines 30-58; col. 10, lines 10-16; col. 14, lines 62-67 through col. 15, lines 1-4).

	Col. 10, lines 10-16 of Takamori discloses “Moreover, to prevent a scratchpad, it is suitable to control both the rotation speed of the wafer W and the amount or the speed of the resist solution R discharged. In this case, when the unit controller 110 discriminates that the spreading speed of the outline exceeds the predetermined speed, both the drive motor 54 and the stepping motor 112 are controlled by the unit controller 110.” 
	Further, col. 14, lines 62-67 through col. 15, lines 1-5 of Takamori discloses “wherein when an irregular waveform formed by breaking the outline of the outer periphery of the coating solution is detected, said controlling means maintains a width in the direction of a radius of the irregular waveform and performs at least one of reduction in the substrate rotation speed, increase in the discharge amount of the coating solution, and increase in the coating solution discharge rate if the width exceeds a predetermined value.”
	The term “when” has been interpreted “at the time that” (see https://www.thefreedictionary.com/when) and thus interpreted as corresponding to action in real-time. Thus, the apparatus of Takamori is presumed to be operable as-disclosed to make adjustments both in real-time and in subsequent coating processes, in accordance with MPEP 716.07.

	Takamori does not explicitly teach sensor 105 (video camera) includes a stroboscope.
However, Fitzsimmons teaches a camera including a stroboscope configured to carry out stop-action imaging and illuminate the working surface of the substrate by repeatedly flashing light to generate real-time feedback, for the benefit of enhancing resolution of the camera to detect coating defects, generating real-time feedback, and adjusting the coating process in real-time (col. 3, lines 54-67 through col. 4, lines 1-10; col. 6, lines 53-55; col. 7, lines 25-26). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a strobe with the camera in the apparatus of Takamori and modify the controller, as taught by Fitzsimmons, for the benefit of enhancing resolution of the camera to detect coating defects, generating real-time feedback, and adjusting the coating process in real-time.

	Regarding claim 2, Takamori further teaches that the controller 110 (system controller) is further configured to make a real-time adjustment of a rotational velocity of the chuck 52 (substrate holder) based on the real-time feedback data (col. 8, lines 30-58; col. 10, lines 10-16; col. 14, lines 62-67 through col. 15, lines 1-4). 
Regarding claim 6, Takamori further teaches that the controller 110 (system controller) is configured to increase the volume of the first liquid dispensed on the working surface of the substrate W based on the real-time feedback data indicating an irregular waveform or scratchpad (insufficient coverage) of the first liquid on the working surface of the substrate W (col. 1, lines 42-53; col. 10, lines 44-52; col. 14, lines 62-67 through col. 15, lines 1-4).

Regarding claim 7, Takamori further teaches that the controller 110 (system controller) is configured to decrease the rotational speed of the chuck 52 (substrate holder) based on real-time feedback data indicating that the spreading speed of the first liquid exceeds a predetermined speed (col. 8, lines 30-58; col. 10, lines 10-16; col. 14, lines 62-67 through col. 15, lines 1-4). (Appellant’s specification discloses that a “turbulent condition” of the first liquid refers to an excessive spreading speed (Spec., para 0058) (see MPEP 2144.01).

Regarding claim 8, as mentioned above, the apparatus of the combination of Takamori and Fitzsimmons teaches a sensor 105 (video camera) (Takamori: col. 8, lines 30-58; col. 10, lines 35-53) and including a strobe to yield stroboscopic images (Fitzsimmons: col. 3, lines 54-67 through col. 4, lines 1-10).
Takimori further teaches that the controller 110 (implicit of processor), based on examination of video of movement of resist solution (photoresist) via sensor 105 (video camera), is configured to monitor via display device 113 a coating progression of resist solution (photoresist) across the working surface of the substrate W and thus configured generate the real-time feedback data indicating when sufficient resist solution (photoresist) has been dispensed for full coverage of the working surface of the substrate W (col. 8, lines 30-37; col. 10, lines 54-60; col. 11, lines 20-31; see for example Fig. 8).

	Regarding claim 9, Takamori teaches system (COT) for dispensing liquid on a substrate W (see for example Figs. 4 and 7), comprising: 
a spin chuck 25 (substrate holder) configured to hold a substrate W and rotate the substrate W about an axis (col. 9, lines 1-14); 
a nozzle 86 (dispenser) configured to dispense liquid on a working surface of the substrate W (col. 9, lines 27-36); 
a sensor 105 (video camera) positioned to capture images of the working surface of the substrate W (col. 8, lines 30-58; col. 10, lines 35-53); 
a controller 110 (implicit of processor) configured to examine images of movement of a first liquid on the substrate W and generate real-time feedback data indicating variations in the spreading speed of the first liquid (i.e., process variations in the movement of the first liquid) (col. 8, lines 30-58; col. 10, lines 10-16; col. 10, lines 35-53); and
 a controller 110 (system controller) connected to the chuck 52 (substrate holder) and connected to the nozzle 86 (dispense), the controller 110 (system controller) configured to make a real-time adjustment of the discharged amount (given dispense operation) of the first liquid on the substrate W based on the variations in the spreading speed of the first liquid (i.e., process variations in the movement of the first liquid) indicated by the real-time feedback data corresponding to the discharged amount (given dispense operation) of the first liquid, wherein the discharged amount (given dispense operation) of the first liquid corresponds to the indicated variation in spreading speed of the first liquid (i.e., process variations in the movement of the first liquid) (col. 8, lines 30-58; col. 10, lines 10-16; col. 14, lines 62-67 through col. 15, lines 1-4).

	Col. 10, lines 10-16 of Takamori discloses “Moreover, to prevent a scratchpad, it is suitable to control both the rotation speed of the wafer W and the amount or the speed of the resist solution R discharged. In this case, when the unit controller 110 discriminates that the spreading speed of the outline exceeds the predetermined speed, both the drive motor 54 and the stepping motor 112 are controlled by the unit controller 110.” 
	Further, col. 14, lines 62-67 through col. 15, lines 1-5 of Takamori discloses “wherein when an irregular waveform formed by breaking the outline of the outer periphery of the coating solution is detected, said controlling means maintains a width in the direction of a radius of the irregular waveform and performs at least one of reduction in the substrate rotation speed, increase in the discharge amount of the coating solution, and increase in the coating solution discharge rate if the width exceeds a predetermined value.”
	The term “when” has been interpreted “at the time that” (see https://www.thefreedictionary.com/when) and thus interpreted as corresponding to action in real-time. Thus, the apparatus of Takamori is presumed to be operable as-disclosed to make adjustments both in real-time and in subsequent coating processes, in accordance with MPEP 716.07.
	
	Takamori does not explicitly teach sensor 105 (video camera) includes a stroboscope.
	However, Fitzsimmons teaches a camera including a stroboscope (strobe) configured to carry out stop-action imaging and illuminate the working surface of the substrate by repeatedly flashing light to generate real-time feedback, for the benefit of enhancing resolution of the camera to detect coating defects, generating real-time feedback, and adjusting the coating process in real-time (col. 3, lines 54-67 through col. 4, lines 1-10; col. 6, lines 53-55; col. 7, lines 25-26). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a strobe with the camera in the apparatus of Takamori and modify the controller, as taught by Fitzsimmons, for the benefit of enhancing resolution of the camera to detect coating defects, generating real-time feedback, and adjusting the coating process in real-time.

Regarding claim 10, Takamori further teaches that the controller 110 (implicit of processor) is configured to generate the real-time feedback data while the substrate W is rotating with the first liquid thereon, and wherein the real-time adjustment of the given dispense operation is made while the substrate W is rotating with the first liquid thereon (col. 8, lines 30-58; col. 10, lines 10-16; col. 14, lines 62-67 through col. 15, lines 1-4).

	Regarding claim 14, Takimori further teaches that the controller 110 (implicit of processor) is configured to monitor a coating progression of the resist solution (first liquid) on the substrate W and generate the real-time feedback data indicating more volume of the resist solution (first liquid) to be dispensed (col. 8, lines 30-58; col. 10, lines 10-16; col. 14, lines 62-67 through col. 15, lines 1-4). Takimori further teaches that this results in the coating solution being uniformly applied (i.e., substrate fully coated) and avoiding excessive coating solution (i.e., minimum volume dispensed) col. 14, lines 12-22).

	Regarding claim 16, Takimori further teaches that the controller 110 (system controller) is configured to make a real-time adjustment of a rotational velocity of the chuck 52 (substrate holder) based on the real-time feedback data (col. 8, lines 30-58; col. 10, lines 10-16; col. 14, lines 62-67 through col. 15, lines 1-4).

Regarding claim 18, Takamori further teaches that the controller 110 (system controller) is configured to decrease the rotational speed of the chuck 52 (substrate holder) based on real-time feedback data indicating that the spreading speed of the first liquid exceeds a predetermined speed (col. 8, lines 30-58; col. 10, lines 10-16; col. 14, lines 62-67 through col. 15, lines 1-4). (Appellant’s specification discloses that a “turbulent condition” of the first liquid refers to an excessive spreading speed (Spec., para 0058) (see MPEP 2144.01).

	The expressions “outer meniscus” and “inner meniscus” in claims 19 and 20 have been interpreted according to Appellant’s specification to refer to the edge of the liquid (Spec., para 0042, 0047; Drawings, Figs. 2 (ref. no. 129) and Fig. 7 (ref. no. 121)).
Regarding claims 19 and 20, as mentioned above, the apparatus of the combination of Takmimori and Fitzsimmons teaches a video camera including a strobe to yield stroboscopic images. 
Takimori further teaches that the controller 110 (implicit of processor), based on examination of video of movement of resist solution (first liquid), is configured to monitor a coating progression of photoresist across the surface of the substrate W (col. 8, lines 30-37; col. 10, lines 54-60; col. 11, lines 20-31; see for example Fig. 8). This implies monitoring inner and outer edges of the liquid since the inner and outer edges of the liquid determine progression of the resist solution (first liquid) (see MPEP 2144.01).

Claims 3, 12, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takamori (USP 6319317) in view of Fitzsimmons (USP 6493078) as applied to claims 1, 9, and 16 above, and in further view of Sanada (USP 5843527).
Regarding claim 3, as mentioned above, the previous art combination above teaches a stroboscope to generate real-time feedback data.
The previous art combination above does not explicitly teach that the stroboscope is configured to illuminate the working surface of the substrate in phase with substrate rotation. 
However, Sanada teaches a stroboscope (40) configured to illuminate the working surface of the wafer W (substrate) in phase with rotation, for the benefit of avoiding irregular reflection (col. 53, lines 5-23; col. 54, lines 6-14). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the strobe to illuminate the substrate in-phase with rotation in the previous art combination above, as taught by Sanada, for the benefit of avoiding irregular reflection.

	Regarding claim 12, Takimori further teaches that the controller 110 (system controller) is configured to make a real-time adjustment of a volume of the resist solution (first liquid) dispensed onto the substrate W based on the real-time feedback data while the substrate W is rotating (col. 8, lines 30-58; col. 10, lines 10-16; col. 14, lines 62-67 through col. 15, lines 1-4).

	The previous art combination above teaches a camera combined with a stroboscope. 
The previous art combination above does not explicitly teach a stroboscopic image generation system.
	However, Sanada further teaches a stroboscopic image generation system (53) configured to generate stroboscopic images of the working surface of the substrate during substrate rotation, for the benefit of observing how the photoresist solution spreads (for stroboscope see col. 27, lines 25-59; for generation system and motivation see col. 31, lines 4-45). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a stroboscopic image generation system with the previous art combination above, as taught by Sanada, for the benefit of observing how the photoresist solution spreads.

	Regarding claim 15, as mentioned above, Takimori further teaches that the controller 110 (implicit of processor) is configured to monitor a coating progression of the resist solution (first liquid) on the substrate W and receive real-time feedback data indicating that the substrate W is fully covered (col. 8, lines 30-37; col. 10, lines 54-60; col. 11, lines 20-31; see for example Fig. 8).
	Takimori does not explicitly teach that the controller 110 is configured to identify (i.e., or “flag”) when the substrate W is fully covered and stop dispensing fluid when (i.e., in response to) receiving the real-time feedback data indicating that the substrate W is fully covered.
	However, Sanada further teaches identifying when the working surface of the substrate is fully covered and controller 20 stops dispensing fluid in response to timing feedback indicating that the working surface of the substrate is fully covered, for the benefit of forming a photoresist film in a desired thickness (col. 20, lines 57-66). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor to stop dispensing fluid after identifying when the working surface of the substrate is fully covered in the previous art combination above, as taught by Sanada, for the benefit of forming a photoresist film in a desired thickness.

Regarding claim 17, as mentioned above, the apparatus of the combination of Takimori and Fitzsimmons teaches a video camera including a strobe to yield stroboscopic images. 
Takimori further teaches that the controller 110 (system controller) is configured to dispense in real-time, based on examination of the video of movement of the resist solution (first liquid), a volume of the resist solution (first liquid) to fully cover the substrate W (col. 1, lines 42-53; col. 10, lines 10-16; col. 10, lines 44-52; col. 14, lines 62-67 through col. 15, lines 1-4).
Takimori does not explicitly teach that the dispense volume that is less than 150% of a coverage volume needed.
However, Sanada further teaches dispensing a fluid volume for an amount of time that eliminates excessive photoresist supply (i.e., to be less than 150% of a coverage volume needed), for the benefit of achieving resource saving (col. 30, lines 54-63). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the dispense volume to yield a dispense volume less than 150% of a coverage volume needed in the previous art combination above, as taught by Sanada, for the benefit of achieving resource saving.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takamori (USP 6319317) in view of Fitzsimmons (USP 6493078) as applied to claim 1 above, and in further view of Davlin (US 2003012868).
	Regarding claim 4, as mentioned above, Takamori further teaches that the controller 110 (system controller) is configured to dispense an initial volume of resist solution (first liquid) on the substrate W and increase the volume of the resist solution (first liquid) dispensed on the substrate W based on the real-time feedback data indicating an irregular waveform or scratchpad (insufficient coverage) of the resist solution (first liquid) on the substrate W (col. 1, lines 42-53; col. 10, lines 10-16; col. 10, lines 44-52; col. 14, lines 62-67 through col. 15, lines 1-4).
Takamori does not explicitly teach dispensing an additional discrete volume of the resist solution (first liquid) after the initial volume of the resist solution (first liquid), the additional volume being sufficient to complete full coverage of the resist solution (first liquid) on the working surface of the substrate.
However, Davlin teaches dispensing an initial volume of liquid on the substrate (112), and then dispensing an additional discrete volume of liquid on the substrate (112), for the benefit of completely covering the substrate (112) with the liquid (para 0030; see for example Figs. 3-5). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to increase the volume of resist solution (first liquid) dispensed in Takamori by dispensing an additional discrete volume of resist solution (first liquid), as taught by Davlin, for the benefit of completely covering the substrate W with the resist solution (first liquid).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takamori (USP 6319317) in view of Fitzsimmons (USP 6493078) as applied to claim 1 above, and in further view of Wang (US 20170248848).
Regarding claim 5, as mentioned above, Takamori further teaches that the sensor 105 (video camera) is configured to generate real-time feedback data indicating either sufficient or insufficient coverage of the liquid on the substrate W (col. 8, lines 30-37; col. 10, lines 54-60; col. 11, lines 20-31; see for example Fig. 8). Takamori further teaches that the controller 110 (system controller) is configured to adjust the rotational speed of the chuck 52 (substrate holder) based on the real-time feedback data (col. 8, lines 30-58; col. 10, lines 10-16; col. 14, lines 62-67 through col. 15, lines 1-4).
Takamori does not explicitly teach increasing the rotational speed of chuck 52 (substrate holder) due to insufficient coverage of the first liquid on the substrate.
	However, Wang teaches that it is generally well known in the art to increase the rotation speed for forming a photoresist layer on a wafer for the benefit of ensuring that the entire surface of the wafer is evenly coated with photoresist (para 0005). It is implicit that this step is carried out during the coating process when the photoresist is not evenly coated (i.e., insufficient coverage). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to adjust the rotational speed of the chuck 52 (substrate holder) based on the real-time feedback data indicating insufficient coverage by increasing the rotation speed in the apparatus of Takamori, as taught by Wang, for the benefit of ensuring that the entire surface of the wafer is evenly coated.
	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takamori (USP 6319317) in view of Fitzsimmons (USP 6493078) as applied to claim 9 above, and in further view of Mobbs (USP 8830367).
	Regarding claim 11, Takimori further teaches that the chuck 52 (substrate holder) is configured to hold and rotate a semiconductor wafer (col. 13, lines 38-53).
	Takimori further teaches that the nozzle 86 (dispenser) includes a dispense nozzle that is removably positioned above the substrate W via holder 100 (col. 9, lines 27-36; col. 10, lines 23-31; see for example Fig. 5).
	
	As mentioned above, Takimori teaches sensor 105 (video camera).
	Takimori does not explicitly teach that the camera has a shutter speed capable of capturing at least 69 frame per second.
	However, Mobbs teaches a camera having a shutter speed capable of capturing more than 69 fps (frames per second), for the benefit of reducing roller shutter artifacts (col. 4, lines 53-68 through col. 5, lines 1-14). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a camera shutter speed capable of capturing at least 69 fps, as taught by Mobbs, for the benefit of reducing roller shutter artifacts.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takamori (USP 6319317) in view of Fitzsimmons (USP 6493078) as applied to claim 9 above, and in further view of Uemae (US 20160089688).
	Regarding claim 13, as mentioned above, Takimori teaches sensor 105 (video camera) positioned to capture images of a region of the substrate W (see for example Fig. 8).
	The previous art combination above does not explicitly teach multiple cameras.
	However, Uemae teaches using a plurality of cameras positioned to capture images, for the benefit of capturing images of different regions (SA, PA) at the same timing (para 0095; see for example Fig. 7). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide multiple cameras, for the benefit of capturing images of different regions at the same timing.

Double Patenting
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 16/247,772 in view of Takamori (USP 6319317).
Regarding claim 1 of the instant application, claim 1 of Application No. 16/247,772 recites every limitation of instant claim 1 except for adjusting a given dispense operation specifically by adjusting the volume of the first liquid dispensed.
However, Takimori teaches a controller 110 (system controller) configured to adjust a volume of the resist solution (first liquid) dispensed onto the working surface of the substrate W in real-time based on the real-time feedback data while the substrate W is rotating with the resist solution (first liquid) thereon, for the benefit of the coating solution being uniformly applied and avoiding excessive coating solution (col. 2, lines 50-67; col. 1, lines 42-53; col. 10, lines 44-52; col. 14, lines 62-67 through col. 15, lines 1-4; for motivation see col. 14, lines 12-22). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of claim 1 of Application No. 16/247,772 to adjust the dispense operation by making a real-time adjustment of the volume of liquid dispensed on the substrate, as taught by Takimori, for the benefit of the coating solution being uniformly applied and avoiding excessive coating solution.
This is a provisional nonstatutory double patenting rejection.

Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 16/247,772. 
Although the claims at issue are not identical, they are not patentably distinct from each other because a generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.” The species in that case will anticipate the genus. In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960).  See MPEP 2131.02.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


(2) Response to Argument

The grounds of rejection set forth in the Office action dated June 30, 2021 are listed below:

Ground I: Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter.

Ground II: Claims 1, 2, 6, 7, 8, 9, 10, 14, 16, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takamori (USP 6319317) in view of Fitzsimmons (USP 6493078).

Ground III: Claims 3, 12, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takamori (USP 6319317) in view of Fitzsimmons (USP 6493078) and Sanada (USP 5843527).

Ground IV: Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takamori (USP 6319317) in view of Fitzsimmons (USP 6493078) and Davlin (US 2003012868).

Ground V: Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takamori (USP 6319317) in view of Fitzsimmons (USP 6493078) and Wang (US 20170248848).

Ground VI: Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takamori (USP 6319317) in view of Fitzsimmons (USP 6493078) and Mobbs (USP 8830367).

Ground VII: Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takamori (USP 6319317) in view of Fitzsimmons (USP 6493078) and Uemae (US 20160089688).

Ground VIII: Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 16/247,772 in view of Takamori (USP 6319317).

Ground IX: Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 16/247,772. 

Every ground of rejection set forth in the Office action dated June 30, 2021 is being maintained by the Examiner. It is noted that Appellant’s Brief, filed on April 28, 2022, does not present arguments responsive to the rejections on Ground I, Ground VIII, and Ground IX. Any challenges to these grounds of rejection are presumed to be waived by the Appellant in accordance with MPEP 1205.02. Thus, the Examiner’s responses aim to address Appellant’s arguments presented for the rejections based on Ground II and any claims dependent from independent claims 1 and 9 (i.e., Grounds III-VII). 

(A) Ground II: Claims 1, 2, 6, 7, 8, 9, 10, 14, 16, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takamori (USP 6319317) in view of Fitzsimmons (USP 6493078).

(A-1)	Appellant argues on Pgs. 4-5 that Takamori and Fitzsimmons do not teach capturing or examining plural images of liquid moving across the substrate, as required by independent claim 1 and independent claim 9.

The Examiner has considered Appellants arguments and respectfully maintains the rejections on independent claims 1 and 9. Takamori teaches that unit controller 110 calculates the spreading speed of the outer periphery of resist solution as mentioned by Appellant (col. 8, lines 51-58). However, the unit controller 110 determines this calculation by detecting the spreading state based on images captured at two points in time: 1) when the resist solution is discharged onto almost the center of the rotated wafer, and 2) when the resist solution spreads out from almost the center of the wafer (col. 8, lines 29-32). The cited paragraph, col. 8, lines 29-32 of Takamori, is included herewith for The Board’s review:
[Takamori, col. 8, lines 29-32] “Moreover, directly above the wafer W, provided is a detecting sensor 105 for detecting a spreading state of an outline of the outer periphery of the resist solution when the resist solution is discharged onto almost the center of the rotated wafer W and the resist solution spreads out from almost the center of the wafer W toward the outer edge. As this detecting sensor 105, for example, a CCD camera can be used.”

	In addition, the secondary reference Fitzsimmons unequivocally teaches capture and examination of plural images. Specifically, Fitzsimmons teaches stroboscopic stop-action imaging to generate real-time feedback (see col. 3, lines 54-67 through col. 4, lines 1-10). Stop-action imaging refers to a photography technique in which an object moving in small increments is captured by multiple photographed frames. Fitzsimmons further teaches performing the operation of adjusting the coating process in response to the real-time feedback from the camera (see col. 6, lines 53-55; col. 7, lines 25-26). Thus, the Examiner maintains that the prior art references Takamori and Fitzsimmons establish a prima facie case of obviousness for capturing and examining images of liquid moving across the substrate during the coating process.

Appellant argues on Pgs. 5-6 that the expression “spreading state” in Takamori indicates that a single image of the wafer is captured to detect a static state of the coating on the substrate at a particular point in time. Appellant submits a hypothetical model by which the unit controller 110 in Takamori could calculate the spreading speed based on a single captured image.
In response, the Examiner respectfully points out that Appellant’s proffered definition of “spreading state” could not be found in Takamori’s disclosure either explicitly or implicitly. There is no basis for calculating the spreading speed of the outer periphery of the liquid in Takamori based on Appellant’s theory. Nonetheless, Takamori and Fitzsimmons disclose real-time monitoring of the coating process by taking multiple images of the coating liquid on the wafer as discussed above.

Appellant argues on Pg. 6 that Takamori explains in col. 10, lines 35-53 that the width ‘d’ of the gray scratchpad region can be measured from a static image.
In response, the Examiner submits there is no teaching by Takamori of taking measurements of a static image. The citation in the Appellant’s Brief, col. 10, lines 35-53 of the Takamori reference, is included herewith in entirety for The Board’s review:
[Takamori, col. 10, lines 35-53] “As shown in FIG. 7, a control system of the resist coating unit (COT) of this embodiment is the same as FIG. 6. A stepping motor 112 for driving a bellows pump 111 of a resist solution supply section 89 and a drive motor 54 are connected to a unit controller 110. A detecting sensor 105 is also connected to the unit controller 110. A signal from the detecting sensor 105 is input to the unit controller 110, and the stepping motor 112 and the drive motor 54 are controlled by the unit controller 110 based on the signal. 

Concretely, when a scratchpad S is detected by the detecting sensor 105, the unit controller 110 measures a width d in the direction of the radius of the scratchpad S from the detected information, and the rotation speed of the wafer W or the amount or the speed of the resist solution discharged from the resist solution supply nozzle 86 is controlled so that the width of the scratchpad S becomes not so large as to exert influence upon application of the resist solution as described later.”

As shown above, Takamori discloses “the unit controller 110 measures a width d in the direction of the radius of the scratchpad S from the detected information” (col. 10, lines 45-46). Takamori does not refer to the “detected information” as a static one-time image, as previously suggested by the Appellant. Takamori is understood to capture images when the resist solution is discharged onto almost the center of the rotated wafer, and when the resist solution spreads out from almost the center of the wafer (col. 8, lines 29-32). Nonetheless, if Takamori is not interpreted as read above, Fitzsimmons would remedy any potential deficiency of Takamori related to claims 1 and 9 since Fitzsimmons discloses stroboscopic stop-action imaging for generating real-time feedback and adjusting the coating process in real-time (see Fitzsimmons: col. 3, lines 54-67 through col. 4, lines 1-10; col. 6, lines 53-55; col. 7, lines 25-26).

(A-2)	Appellant argues on Pgs. 6-9 that Takamora does not teach real-time feedback or real-time adjustment. Appellant further argues that Takamori discloses only a “wafer-to-wafer control” process.
In response, Appellant’s arguments are not deemed persuasive since Takamori discloses both real-time feedback and real-time adjustment. For example, col. 10, lines 10-16 of the Takamori reference read as: 
[Takamori, col. 10, lines 10-16] “Moreover, to prevent a scratchpad, it is suitable to control both the rotation speed of the wafer W and the amount or the speed of the resist solution R discharged. In this case, when the unit controller 110 discriminates that the spreading speed of the outline exceeds the predetermined speed, both the drive motor 54 and the stepping motor 112 are controlled by the unit controller 110.” 

Takamori also discloses that when the scratchpad is detected, the scratchpad is kept, and prevented from becoming larger by adjusting processing parameters (see col. 3, lines 1-25) (also see col. 10, lines 43-52) (also see col. 13, lines 66-67 through col. 14, lines 1-16) (also col. 14, lines 53-61). This is understood by the Examiner to correspond to providing real-time feedback and making process adjustments in real-time (or both in real-time and in a subsequent processing) since the scratchpad on the current wafer is prevented from becoming larger once it is detected. The term “when” is interpreted as “at the time that” and thus recognized to refer to action in real-time. It is unusual for the term “when” to have a context without respect to time (see https://www.thefreedictionary.com/when), and Appellant does not offer an alternative meaning for this term.

Appellant merely relies on the expression "in the following coating processing" (without context) in col. 9, lines 44-59 of Takamori to attempt to establish that adjustments occur in a coating processing of a different wafer rather than in real-time during processing of the current wafer. However, the expressions “in the following coating processing” and “a subsequent wafer” are never mentioned together in the Takamori reference. The expression "in the following coating processing" in col. 9, lines 44-59 of Takamori is interpreted by the Examiner to refer to the coating processing that occurs on the same wafer after the application of the solvent (see col. 9, lines 25-43). The entire citation, col. 9, lines 25-67 of the Takamori reference, is included herewith to establish clearer context for The Board’s review:

[Takamori, col. 9, lines 25-43] “When the discharge port of the solvent nozzle 101 reaches a position above the center of the spin chuck 52 (the center of the wafer W), the solvent, for example, a thinner is supplied onto the front face of the rotated wafer W. The solvent supplied onto the front face of the wafer W spreads out by centrifugal force from the center of the wafer W toward the whole surroundings thereof uniformly. The so-called pre-wet processing in which the whole front face of the wafer W is moistened with the solvent such as a thinner or the like is performed as above before application of a resist, whereby the resist comes to diffuse more easily resulting in a uniform resist film being formed with a smaller amount of the resist solution.

Then, the nozzle holder 100 is moved in the Y-direction until the discharge port of the resist solution supply nozzle 86 reaches a position above the center of the spin chuck 52 (the center of the wafer W), and the resist solution is dripped from the discharge port of the resist solution supply nozzle 86 onto the center of the front face of the rotated wafer W and then diffused from the center of the wafer W toward the surroundings by centrifugal force, whereby a resist film is formed on the wafer W. 

When the resist solution R is dripped onto almost the center of the rotated wafer W, as shown in FIG. 6, the resist solution R diffuses from the center of the wafer W toward the surrounding portion by centrifugal force. During the above, the circular outline of the outer periphery of the resist solution R spreads out while the diameter thereof is increasing by centrifugal force. 

In this embodiment, the spreading state of the outline of the outer periphery of the resist solution R is detected by the detecting sensor 105 such as a CCD camera or the like and the detected information is input to the unit controller 110. The unit controller 110 calculates the spreading speed of the outline of the outer periphery of the resist solution R from the detected information and discriminates whether or not the spreading speed of the outline is not more than a predetermined speed with no danger of producing a scratchpad. If the spreading speed of the outline exceeds the predetermined speed, a control signal is output from the unit controller 110 to, for example, the drive motor 54, and the speed of the rotation of the wafer W is decreased based on the control signal in the following coating processing, thereby decreasing the spreading speed of the outline of the resist solution R to prevent a scratchpad from occurring.

The scratchpad S can be prevented as described above, thereby preventing uncoating left on the wafer W, so that the resist solution can be applied uniformly in film thickness and additionally the amount of the resist solution R used can be reduced more than before. Through the control as above also in the case where "wettability" of the solvent such as a thinner or the like applied before the resist solution is poor, a scratchpad can be prevented from occurring.”

In other words, the expression “in the following coating processing” is considered to refer to the coating application in sequence relative to the solvent application that occurs immediately before, rather than a future coating processing of a different wafer. Controlling the amount or speed of resist solution for “a subsequent wafer” is never mentioned by Takamori. The Examiner’s interpretation of the expression “in the following coating processing” is believed to be accurate and consistent with the Takamori reference as a whole. Thus, the Examiner respectfully maintains that Appellant’s interpretation of the expression “in the following coating process” mischaracterizes the operation of Takamori’s prior art device.

	Takamori never discusses a “wafer-to-wafer control” process as mentioned by Appellant. For example, Takamori further discloses in col. 13, lines 66-67 through col. 14, lines 1-12 the statements below:
	[Takamori, col. 13, lines 66-67 through col. 14, lines 1-12] “Moreover, the spreading state of the outline of the outer periphery of the coating solution diffusing from almost the center of the rotated substrate toward the outer edge is detected, the spreading state of the outline of the outer periphery of the coating solution is detected when the coating solution is diffused from almost the center of the rotated substrate toward the outer edge, and when a scratchpad formed by breaking the outline of the outer periphery of the coating solution is detected, the width in the radius direction of the scratchpad is kept, and the rotation speed of the substrate and/or the amount or the speed of the coating solution discharged from the coating solution supply nozzle are/is controlled so that the above width becomes not more than a predetermined value.”
	
	As shown above, Takamori explicitly discusses controlling the coating solution amount on the same rotated substrate when a scratchpad is detected. Takamori further mentions that the “above width” of the scratchpad is kept and prevented from becoming larger on the current substrate by controlling the amount or speed of the coating solution on the current substrate. 
		
	Appellant argues on Pgs. 9-10 that an alternative embodiment shown in Figs. 11-12 of Takamori does not teach the limitations in claims 1 and 9 since this embodiment also lacks carrying out the step of adjusting a given dispense operation or volume of the first liquid on the substrate in real-time.
	In response, as initial matter the embodiment shown in Figs. 11-12 of the Takamori reference is not relied upon by the Examiner in the rejections of claims 1 and 9 in the Final Office action. In contrast to the previous embodiment discussed above, the embodiment in Figs. 11-12 measures angles between protruding portions ‘P’ of the scratchpad rather than a width ‘d’ associated with the scratchpad (col. 12, lines 50-63). Nonetheless, any immediate “corrective shutdown” operation in the embodiment shown in Figs. 11-12 also meets the limitations in claims 1 and 9 since an immediate shutdown would cause a real-time adjustment of the volume of liquid being dispensed due the dispensing operation being discontinued (i.e., the dispensed volume becomes a zero-amount). 

	Appellant argues on Pg. 10 that Fitzsimmons does not correct the deficiencies of Takamori since Fitzsimmons is completely silent about real time feedback and process adjustment.
	In response, the Examiner respectfully disagrees. Fitzsimmons teaches stroboscopic stop-action imaging to generate real-time feedback and adjust the coating process in real-time as discussed above (see col. 3, lines 54-67 through col. 4, lines 1-10; col. 6, lines 53-55; col. 7, lines 25-26). For example, Fitzsimmons explicitly mentions:
	[Fitzsimmons, col. 3, lines 54-67 through col. 4, lines 1-10] “The illumination device is utilized to enhance resolution of the camera to detect coating defects. Stop-action imaging may be used by either a timed pulse to synchronize the camera frame grabber or by use of a stroboscopic flash. These methods would enable real-time feedback to improve coating operations or act as a detector to limit processing when undesired results are observed as well as interface with the operator of the coating tool to identify an undesired condition.”
	
With regard to real-time adjustment of a coating process, Fitzsimmons further discloses (see for example Fig. 10):
[Fitzsimmons, col. 6, lines 53-55] “Furthermore, the coating process may be adjusted and/or terminated 540 in response to the monitoring of the substrate (115, 215, 315).”

Thus, the Examiner maintains that Fitzsimmons clearly mentions real-time feedback and process adjustment as shown above.

(B-1) Ground III: Claims 3, 12, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takamori (USP 6319317) in view of Fitzsimmons (USP 6493078) and Sanada (USP 5843527).
The Appellant argues that Takamori and Fitzsimmons fail to establish a prima facie case of obviousness and thus the dependent claims are allowable for being dependent on independent claims 1 and 9. However, Appellant’s arguments are not deemed persuasive. The combination of Takamori and Fitzsimmons is still deemed proper as explained above.

(B-2) Ground IV: Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takamori (USP 6319317) in view of Fitzsimmons (USP 6493078) and Davlin (US 2003012868).
The Appellant argues that Takamori and Fitzsimmons fail to establish a prima facie case of obviousness and thus the dependent claims are allowable for being dependent on independent claim 1. However, Appellant’s arguments are not deemed persuasive. The combination of Takamori and Fitzsimmons is still deemed proper as explained above.

(B-3) Ground V: Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takamori (USP 6319317) in view of Fitzsimmons (USP 6493078) and Wang (US 20170248848).
The Appellant argues that Takamori and Fitzsimmons fail to establish a prima facie case of obviousness and thus the dependent claims are allowable for being dependent on independent claim 1. However, Appellant’s arguments are not deemed persuasive. The combination of Takamori and Fitzsimmons is still deemed proper as explained above.

(B-4) Ground VI: Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takamori (USP 6319317) in view of Fitzsimmons (USP 6493078) and Mobbs (USP 8830367).
The Appellant argues that Takamori and Fitzsimmons fail to establish a prima facie case of obviousness and thus the dependent claims are allowable for being dependent on independent claim 9. However, Appellant’s arguments are not deemed persuasive. The combination of Takamori and Fitzsimmons is still deemed proper as explained above.

(B-5) Ground VII: Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takamori (USP 6319317) in view of Fitzsimmons (USP 6493078) and Uemae (US 20160089688).
The Appellant argues that Takamori and Fitzsimmons fail to establish a prima facie case of obviousness and thus the dependent claims are allowable for being dependent on independent claim 9. However, Appellant’s arguments are not deemed persuasive. The combination of Takamori and Fitzsimmons is still deemed proper as explained above.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        

Conferees:
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717    

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                            
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.